Name: 2012/277/EU: Commission Implementing Decision of 21Ã May 2012 amending Decision 2002/840/EC adopting the list of approved facilities in third countries for the irradiation of foods (notified under document C(2012) 3179) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  research and intellectual property;  trade;  Asia and Oceania;  food technology;  foodstuff;  natural and applied sciences
 Date Published: 2012-05-24

 24.5.2012 EN Official Journal of the European Union L 134/29 COMMISSION IMPLEMENTING DECISION of 21 May 2012 amending Decision 2002/840/EC adopting the list of approved facilities in third countries for the irradiation of foods (notified under document C(2012) 3179) (Text with EEA relevance) (2012/277/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation (1), and in particular Article 9(2) thereof, Whereas: (1) According to Directive 1999/2/EC, a foodstuff treated with ionising radiation may not be imported from a third country unless it has been treated in an irradiation facility approved by the European Union. (2) A list of approved facilities in third countries has been established by Commission Decision 2002/840/EC (2). (3) The Thai authorities have informed the Commission that the name of one of the approved irradiation facilities located in Thailand has changed. (4) Decision 2002/840/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2002/840/EC is amended in accordance with the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 May 2012. For the Commission John DALLI Member of the Commission (1) OJ L 66, 13.3.1999, p. 16. (2) OJ L 287, 25.10.2002, p. 40. ANNEX In the Annex to Decision 2002/840/EC, Reference No: EU-AIF 08-2006 Isotron (Thailand) Ltd Bangpakong Industrial Park (Amata Nakorn) 700/465 Moo 7, Tambon Donhuaroh Amphur Muang Chonburi 20000 Thailand Tel. (66) (0) 38 458431 to 4 Fax (66) (0) 38 458435 is replaced by: Reference No: EU-AIF 08-2006 Synergy Health (Thailand) Ltd 700/465 Amata Nakorn Industrial Moo 7, Tambon Donhuaroh Amphur Muang Chonburi 20000 Thailand Tel. (66) (0) 38 458431 to 3 and (66) (0) 38 450092 to 3 Fax (66) (0) 38 458435 and (66) (0) 38 717146